Citation Nr: 1811653	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1972, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

In September 2016, the Veteran contacted the RO and cancelled his Travel Board hearing that was scheduled for October 2016.

The Board previously remanded this appeal for further development in June 2017.  While delay is regrettable, additional development is required.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, which he asserts is either due to service or to his service-connected posttraumatic stress disorder (PTSD).

Pursuant to the last Board remand, the Veteran was afforded a VA examination in July 2017.  The examiner opined that the Veteran's hypertension was not related to service.  The rationale was twofold- 1) the Veteran's military occupational specialty does not fit the description of one with high exposure to Agent Orange and 2) the Veteran has essential hypertension, which means that the exact etiology of the diagnosis is unknown.  The opinion and rationale are not adequate for adjudication.  

Contrary to the examiner's opinion regarding the likelihood of the Veteran's exposure to herbicides agents, the Veteran is presumed to have been exposed to herbicides agents (to include Agent Orange).  His DD Form 214's show that he served in the Republic of Vietnam from February 1969 to February 1970, which is during the Vietnam Era.  See 38 U.S.C. § 1116 (f) (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017).

Furthermore, subsequent to that examination, the Veteran raised the contention that his service-connected PTSD either caused or aggravates his hypertension.  See February 2018 Informal Hearing Presentation.  In support of this contention, he identified an article from the US National Library of Medicine National Institutes of Health (NIH) entitled 'Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey.'

Accordingly, an addendum opinion is needed.  The file should be returned to the July 2017 examiner for a new opinion as to whether the Veteran's hypertension is related to service or, secondary to his service-connected PTSD.  The opinion must be supported with an adequate rationale, to include consideration of the cited medical treatise evidence.

On remand, the file should also be updated with any pertinent VA or non-VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any outstanding VA treatment records since January 2011.  Ask the Veteran to identify any non-VA providers who have treated his PTSD and/or hypertension.  Following authorization from the Veteran, obtains all identified records not previously submitted.

2.  Return the claims folder to the VA examiner who conducted the July 2017 VA examination.  The examiner must review the entire claims folder (including any records obtained due to the Remand) and a copy of this Remand.  The need for a physical examination is left to the discretion of the examiner.  The examiner is asked to answer the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in, or is otherwise related to, active service, to include his presumed exposure to herbicides agents?

In answering this question, the examiner must presume the Veteran was exposed to herbicides in the Republic of Vietnam.  However, the response to this question should not be limited to herbicide exposure.  Rather, that is only one factor of the Veteran's active service that is to be considered.

A negative opinion based on herbicide exposure should not be premised on the absence of the disease from 38 C.F.R. § 3.309 (e).  A more cogent explanation is requested. 

b) Is it at least as likely as not that hypertension was either proximately caused or aggravated by service-connected PTSD?

In providing a rationale, the examiner must consider the NIH article (Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey) identified by the Veteran.

The examiner should note that this question requires two opinions:  one for proximate causation and a second for aggravation.

The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the PTSD.

A complete rationale must be provided for all opinions expressed.   

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



